Citation Nr: 0512470	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
osteoarthritis of the thoracic spine. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1951 to December 
1953.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service-connection for osteoarthritis of the thoracic 
spine.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that evidence, VA treatment records dated in 
December 2004, has been added to the claims file that has not 
been considered by the RO; however, the appellant did not 
waive initial RO review of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2004); Disabled American Veterans v. Secretary 
of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003) (the Board 
does not have authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO).  Since no 
waiver has been obtained, the RO must review the evidence and 
adjudicate the claim considering this evidence, as well as 
the evidence previously of record.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The RO should readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
osteoarthritis of the thoracic spine with 
due consideration of medical evidence 
received since the issuance of the 
supplemental statement of the case in 
October 2004.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



